DENMAN, Circuit Judge
(dissenting).
The complaint, after describing the slippery tile in the store entrance and plaintiff’s entering as an invitee and slipping on the tile while it was wet with water, alleges negligence as follows:
“That the defendant was negligent, careless and heedless in the following particulars, to-wit: In maintaining, allowing and permitting said tile between said door and sidewalk to be in a wet, slippery, slick and dangerous condition, well knowing that customers were required to and did pass over the same and particularly knowing that the plaintiff, Lydia Lamberson, would pass over the same in leaving said store1 * * *
“That the defendant, through and by its agents, servants and employees were negligent, careless and heedless, in not throwing ashes, or sand, or some other substance upon said title [tile] to render the same safe for persons to pass thereover, and particullarly with respect to the plaintiff, Lydia Lamberson.” (Tr. 5 and 6.)
The district court found such negligence, *100stating that at the time Mrs. Lamberson departed from the store,
“ * * * the said ramp or entrance-way had water on it, and defendant was negligent in allowing water to be upon and remain on said ramp or entrance-way without any sand, or ashes, or some matting to cover the same.
“That the ramp or entrance-way into the store wherein the plaintiff, Lydia Lamberson, entered at the time of her entrance therein and at the time of her departure therefrom and at the time of her injury was under the exclusive control of the defendant herein.” (Tr. 23.)
and further found concerning Mrs. Lamberson’s fall and injury when passing over the ramp that “it was due to defendant’s negligence, and the absence of any ashes or sand or matting on said ramp or entrance-way, she slipped and fell on the ramp or entrance-way.” (Tr. 23.) The allegation of “maintaining” the tiled entrance in a slick and dangerous condition and the finding of “allowing” the water “to be” and remain “there,” affirmatively describe a negligent violation of an obligation to the invitee.
The majority opinion not only ignores the finding of negligence and the facts relied upon by the district. court in finding negligence, but affirmatively states that the essential facts shown in the record, from which the inference of negligence may be drawn, do not exist.
The majority opinion states, “The court did not find, nor was there any evidence from which it could have found, that the fact that the ramp had water on it was known or should have been known to appellant prior to the accident.” (Emphasis supplied.) Its sole statement of the evidence on the issue of the appellant’s negligence is “The accident occurred on a bright, sunny day. There was no * * * snow.” Obviously, since the day was bright and sunny, the comment on the absence of snow must have meant that none remained from a prior snowfall.
The testimony of appellant’s store manager, Mr. G. W. Miller, in charge of the protection of such invitees as Mrs. Lamberson, occupies eleven of the few pages— eighty — of the testimony. Mr. Miller vividly describes the snow of a recent snowfall hanging on the copings of the face of the store, through which Mrs. Lamberson entered, and its melting in the afternoon sun. Mr. Miller frankly concedes his knowledge of its presence by his employment of a sweeper, who, under his orders, several times during the day swept the melting snow water from the sidewalk in front of the building. Following is the evidence, more particularly stated, with citations to the places in the record.
The accident occurred in the afternoon of the 26th day of November, 1941, at the entrance of the westerly face of the store building. There had been a snowfall and Mr. Miller states that snow was lodged on the copings of that face of the building wall and on a box over the awning, both above the entrance where the water caused appellee to slip. The temperature was thawing in the daytime (Tr. 133, 136) and freezing at night (Tr. 85). Mr. Miller stated that while the day was clear, the afternoon’s sun on the westerly face of the building caused the snow lodged on the box and copings to melt and the snow water to run down. In this process a lump of snow also fell off and was piled within two feet of the entrance. This condition of thawing required the sweeping of the sidewalk “several times” on the day of the accident, sweeping it “with a broom” “when the snow melted,” (Tr. 131) from the box and copings above the entrance.2 It is obvious that the reason for the absence of water on the ramp when Mrs. Lamberson entered well could have been because the sweeper had just removed it. At about the time of Mrs. Lamberson’s injury, it is uncontradicted evidence that the sweeper was sweeping water out (Tr. 103) from one of four similarly ramped doorways (Tr. 133) on the western side of the building, from which the melting snow ran down.
On the day of the accident, and Indeed every day, Mr. Miller states he had salt placed on the doorway ramps to prevent anticipated water there from freezing (Tr. 136).
Mr. Miller admitted that in stormy weather the entrance was cleaned out several times a day to keep persons entering from tracking the water into the store (Tr. 138). From this it is a proper inference that appellant knew of the need for similar care on a thawing day with the snow melting *101from the box and copings above and with a lump of snow lodged alongside the entrance, because, similarly, the melting snow would be tracked into or the snow from the pile alongside kicked into the entrance. Indeed, the trial court could have inferred that the water from melting snow, coming down from the box and copings above the entrance, was channeled by the building structure or by a combination of capillarity and gravity directly into the entrance. The undisputed fact is that the water was there and the melting snow just above; that a sweeper was sweeping water from the same or a similar doorway, and it is not even suggested that it came or could have come from any other source.
The trial court well could have inferred that the presence of the melting snow above and next to the entrance constituted a condition dangerous to invitees which was known to the appellant, and created a duty on appellant to protect its invitees from injury therefrom which it was negligence not to perform. Nevertheless, as found by the trial court, appellant did not place any ashes, sand or matting on the floor of the entrance, but, instead, salt to prevent water it anticipated there from freezing.
The trial judge on this evidence had abundant ground for the judgment appealed from. It should be affirmed.

 The complaint alleges further negligence in that the Montgomery Ward Company placed the water in the doorway. This separate negligence was not proved.


 The sweeper, Tracy, who was charged with keeping the entrances and sidewalk free of water, was admitted to be at a camp in Arkansas. No reason is given by the appellant why his deposition was not taken.